LICENSE AGREEMENT
 
This License Agreement (the "Agreement") shall be effective as of this first day
of December 2005 (the "Effective Date"), by and between:
 
New Motion, Inc., a [Delaware] corporation, having its principal place of
business at 42 Corporate Park, Second Floor, Irvine, CA 92606 (hereinafter
referred to as "Licensee"); and
 
Jaytu Technologies, LLC, dba SigAlert.com, a California limited liability
company, having its principal place of business at 6153 Wolfstar Court, San
Diego, CA 92122 (hereinafter referred to as "Licensor").
 
BACKGROUND
 
WHEREAS, Licensor produces, publishes, markets, distributes and exploits media
content; and
 
WHEREAS, Licensee is in the business of providing compelling content to mobile
telephone users; and
 
WHEREAS, Licensor desires to license to Licensee, and Licensee desires to
accept, the right to exploit such content on the terms and conditions of this
Agreement.
 
AGREEMENT
 
NOW THEREFORE, the parties hereto agree to the terms and conditions herein and
in the Appendices hereto and have executed this Agreement as of the Effective
Date, signed by the duly authorized representatives of the parties in two (2)
identical copies, one (1) for each party.
 

 
NEW MOTION, INC.
 
JAYTU TECHNOLOGIES, LLC
Signature:
scott logo [scott.jpg]
 
jonathan logo [jonathan.jpg]
Name:
Scott Walker
 
Jonathan Berke
Title:
   
Member

 
List of Appendices:
 
1.  Summary Terms
2.  Standard Terms and Conditions
3.  Licensor Content
 
The foregoing Appendices are attached hereto, are incorporated herein by
reference, and shall be deemed a part of this Agreement.



--------------------------------------------------------------------------------


 
APPENDIX 1
 
SUMMARY TERMS
 
1.  Licensor Content: Licensor's trademarks, photographs, images, graphics,
messages, data, information, text, software, code, and other technology and
materials, as more particularly set forth on Appendix 3(as amended from time to
time) to this Agreement.
 
2.  Licensed Articles: Mobile / wireless traffic alerts and traffic content
delivered to consumers via SMS, WAP, Java and/or Video applications.
 
3.  Authorized Purpose: The promotion, marketing, sale, license, distribution,
transmission, delivery or other exploitation of the Licensed Articles on, within
or from the Licensee Site and Cellular Short Codes.
 
4.  Territory: The territory shall be United States.
 
5.  Term: The term of this Agreement (the "Term") shall commence on the
Effective Date and shall continue for a period one (1) year after the Launch
Date, unless terminated earlier in accordance with the provisions hereof.
 
6.  Minimum Monthly Guarantee: The sum of Two Thousand Dollars ($2,000) payable
to Licensor as a minimum monthly charge which shall be recoupable against
Royalties paid to Licensor in the given month. The Minimum Monthly Guarantee
shall start at the beginning of the fourth (4th) month after the Launch Date.
 
7.  Royalty: 25% of Licensee's net revenues (as defined herein) (the "Royalty")
actually received, directly or from any Carrier.
 
8.  Launch Date: The first date that Licensor Content is available to End
Consumers on MobileSidewalk in connection with the Authorized Purpose, which is
anticipated to be March 1, 2005.


2

--------------------------------------------------------------------------------


 
APPENDIX 2
 
STANDARD TERMS AND CONDITIONS
 
1. DEFINITIONS.Capitalized terms used herein, which are not otherwise defined,
shall have the following meanings ascribed to them:
 
(a)  Accounting Statement shall have the meaning ascribed to it in Section 4(b).
 
(b)  Affiliate of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person; for
purposes of this Agreement only, neither Licensor nor its Affiliates shall be
deemed to be Affiliates of Licensee. The term "control" means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
(c)  Carrier means the company providing mobile cell service to the End
Consumer.
 
(d)  Confidential Information shall have the meaning ascribed to it in Section
12(a).
 
(e)  Delivery Elements means anything required to be delivered hereunder by
Licensor, or which Licensor delivers or causes to be delivered to Licensee
hereunder, including without limitation, Other Licensor Materials, all masters,
tapes, film, videos, disks, photographs, software, hardware, electronic files,
databases, documents, contracts, manuals, artwork, drawings, designs, and all
advertising, marketing, publicity and promotional materials or other Licensor
Content.
 
End Consumer shall mean any member of the general public that is provided mobile
cell service by any Carrier.
 
(g)  Licensee Site shall mean www.mobilesidewalk.com,any other website or
webpage therein, or any other website or webpage determined by Licensee, subject
to the prior written approval of Licensor, which approval shall not be
unreasonably withheld.
 
(h)  Licensor Trademarks shall mean any trademarks (i) which are owned and
controlled by Licensor and embodied in Delivery Elements provided to Licensee
pursuant to the terms and conditions of this Agreement, and/or (ii) owned or
controlled by Licensor and/or Licensor's Affiliates and mutually agreed by
Licensor and Licensee to be utilized in connection with the Authorized Purpose
under this Agreement.
 
(i)  Licensee Work shall have the meaning ascribed to it in Section 5(c).
 
0)  Other Licensor Materials shall mean all photographs, "cover art", artwork,
liner notes, and other graphic and textual material used by Licensor in the
packaging of films, recordings, publications or other materials containing the
Licensor Content and/or related promotional or publicity materials.
 
(k)   Person shall mean any individual, partnership, corporation, limited
liability company, trust, business trust, cooperative, association or other
business organization, and their respective heirs, executors, administrators,
legal representatives, successor and assigns.
 
2. GRANT OF RIGHTS.
 
(a) Grant. For good and valuable consideration, Licensor hereby grants Licensee
a non-exclusive, non-transferable (except as set forth herein) license during
the Term and throughout the Territory, to use, market, promote, sell, license,
display, perform, distribute, transmit, deliver and otherwise exploit the
Licensor Content, directly or through a Carrier, on, in or in connection with
the Authorized Purpose, subject to the terms and conditions of this Agreement.
Licensor will obtain all necessary and appropriate consents and licenses from
Licensor's Affiliates for the activities permitted hereunder.
 
3

--------------------------------------------------------------------------------


 
(b) Without limiting any portion of the foregoing:
 
(i)  Additional Materials. Licensor hereby grants to Licensee the right to use
on a non-exclusive basis, solely for promotional purposes in connection with the
Authorized Purpose any Other Licensor Materials provided to Licensee by
Licensor.
 
(ii)  Use of Licensor Trademarks. Licensee may use the Licensor Trademarks (x)
to identify the applicable party that owns or controls the Licensor Content, and
(y) otherwise as and to the extent displayed on Other Licensor Materials or
Licensor Content delivered hereunder.
 
(iii)  Publicity. Licensor grants to Licensee the right to (x) use Licensor's
name, trademarks and/or logo, and (y) refer directly or indirectly to Licensor
or the transactions contemplated in this Agreement, in any advertisement, news
release or other publication of Licensee for the purpose of publicizing this
Agreement and/or Licensor's relationship with Licensee.
 
(c) Licensor shall provide Licensee access to the Licensor Content over the
Internet via HTTP or via another mechanism mutually agreed upon by Licensor and
Licensee. The parties intend that the process for Licensee to obtain the
Licensor Content will generally involve Licensee requesting freeway traffic
information between two points on a city's freeway system and Licensor
responding with the real-time traffic conditions between those two points.
 
3. LICENSOR CONTENT.
 
(a)  Third Party Rights. Licensor shall be responsible for obtaining any and all
other third party rights, consents and licenses with, respect to the Licensor
Content, including, without limitation, any performance, likeness, publicity,
master recording, mechanical, labor union or other licenses, approvals or
consents, whether or not including rights in copyright. With respect to all
licenses and/or approvals required to be obtained hereunder (i) Licensor shall
provide Licensee with necessary information and otherwise reasonably assist
Licensee with any filings that are Licensee's responsibility, and (ii) Licensor
shall be responsible for administering such licenses and making payments to
publishers, rights holders, labor unions, and/or clearing agencies related
thereto.
 
(b)  Licensor Content Prohibitions. At no time shall Licensor do any of the
following: (a) distribute or otherwise publish or provide in connection with the
Authorized Purpose any Licensor Content that may infringe any patent, trademark,
trade secret, copyright or other intellectual or proprietary right of any party,
or any Licensor Content that Licensor does not have the lawful right to
distribute and reproduce; or (b) distribute or otherwise publish or provide in
connection with the Authorized Purpose any Licensor Content that may contain any
viruses, Trojan horses, worms, time bombs, cancelbots or other computer
programming routines that are intended to damage, detrimentally interfere with,
surreptitiously intercept or expropriate any system, data or personal
information.
 
(c)  Available Licensor Content. Set forth on Appendix 3 hereto is a list of all
Licensor Content to be licensed under this Agreement. Licensor shall deliver the
Delivery Elements for such Licensor Content to Licensee at such times and in
such manner as the parties shall mutually agree.
 
4

--------------------------------------------------------------------------------


 
(d)  Licensor Content Available After Effective Date. During the Term, Licensor
may advise Licensee in writing that it desires to add additional Licensor
Content pursuant to this Agreement. Upon acceptance of such additional Licensor
Content, which acceptance shall be made by Licensee in it sole and absolute
discretion, Appendix 3will be amended to include such additional Licensor
Content. Licensor shall deliver the Delivery Elements for such Licensor Content
to Licensee at such times and in such manner as the parties shall mutually
agree.
 
(e)  Licensee Not Responsible for Licensor Content. Licensor agrees that
Licensee does not and cannot review all Licensor Content made available to
Licensee or provided to an End Consumer in connection with the Authorized
Purpose, and is therefore not responsible for the Licensor Content. Licensor
acknowledges that by providing Licensee with the ability to distribute Licensor
Content as set forth herein, Licensee is merely acting as a passive conduit for
such distribution and is not undertaking any obligation or liability relating to
any Licensor Content. Licensor further acknowledges that End Consumers may find
Licensor Content to be offensive, harmful, inaccurate, or deceptive, and
Licensor assumes full responsibility for all Licensor Content.
 
4. PAYMENTS.
 
(a)  Payment of Advance, Guarantee, Royalty Payment. In consideration of the
rights granted to the Licensee pursuant to the terms of this Agreement, Licensee
agrees to pay Licensor the Royalty as herein defined. Licensee shall pay
Licensor the Royalty based on net revenue actually received as consideration for
the End Consumer electing to receive the Licensor Content on, in or in
connection with the Authorized Purpose. For these purposes, "net revenue" shall
be defined as gross revenue of Licensee actually received thereby from the
exploitation of the Licensor Content on, in or in connection with the Authorized
Purpose, less any direct costs necessary to handle any specific transaction,
including, but not limited to, Carrier royalties, aggregator fees and charges,
credit card processing fees, disputed charges and credits issued in association
with such transaction. For purposes of clarity, Licensed Articles provided on a
trial, demo or other basis whereby no fee is charged to End Consumers, shall not
cause or be deemed to cause Licensee to actually receive any gross revenue
hereunder.
 
(b)  Statements. Licensee shall furnish to Licensor, within forty-five (45) days
following the end of each calendar month, a complete and accurate computerized
accounting statement (the "Accounting Statement") relating to all sales and
distribution of the Licensor Content on, in or in connection with the Authorized
Purpose during the preceding month, whether or not any sales have taken place in
such month. Each Accounting Statement shall detail the full amount of all (i)
gross revenue received by Licensee in connection with the Authorized Purpose,
(ii) expenses incurred by Licensee during the applicable month that were
deducted from gross revenues pursuant to Paragraph 4(a) above, and (iii) the
calculation of net revenue hereunder. Together with its delivery of an
Accounting Statement, Licensee shall make payment to Licensor of the amount
shown to be due on such Accounting Statement, if any. All payments shall be sent
to Licensor's respective address set forth in this Agreement, and pursuant to
wire transfer instructions given by Licensor from time to time hereunder.
 
(c)  Audit. Licensee agrees to keep accurate books of account and records
covering all transactions relating to the sale, license and distribution of the
Licensed Articles for a period of not less than one (1) year following the
expiration or termination of the Term, and Licensor shall be entitled to cause
any nationally recognized third party independent accounting firm retained by
Licensor, upon giving Licensee thirty (30) days prior written notice, to have
the right at all reasonable business hours, but not more often than once in any
calendar year, to examine said books of account and records and all other
documents and materials in the possession or under the control of Licensee and
solely relating to the subject matter of the Agreement. Any inspection shall be
at Licensor's expense unless a discrepancy to Licensor's detriment in the amount
often percent (10%) or more is discovered, in which event Licensee shall bear
Licensor's reasonable expenses, including, without limitation, all reasonable
accounting, auditing and legal fees and costs in addition to paying Licensor all
Royalties owed.
 
5

--------------------------------------------------------------------------------


 
(d)  Taxes. Licensor will pay any and all taxes and duties assessed in
connection with any payments it receives under this Agreement. Licensor agrees
to indemnify and hold harmless Licensee from and against any demands or
liabilities for any taxes and duties assessed in connection with such payments.
 
(e)  Currency. All payments hereunder shall be made to Licensor in United States
dollars.
 
5. LICENSOR'S RIGHTS OF APPROVAL AND QUALITY CONTROL
 
(a)  Delivery of Materials. Licensor shall provide to Licensee the Delivery
Elements to enable the Licensee to perform its obligations hereunder. No changes
or modifications may be made by Licensee to such materials without Licensor's
prior written approval.
 
(b)  Licensor Approval. Licensee shall, in sufficient time for review and
consideration, submit for Licensor's approval, which approval shall not be
unreasonably withheld, all materials, including, without limitation the Licensed
Articles, incorporating the Licensor Content to be made available or otherwise
provided to End Consumers in connection with the Authorized Purpose, including,
without limitation all packaging, advertising and promotional material in
connection therewith prior to any use thereof by Licensee. All submissions shall
be made prior to any use or public disclosure thereof, by or on behalf of
Licensee. Any submission not approved in writing by Licensor within fourteen
(14) days shall be deemed approved.
 
(c)  Ownership. Except for the rights granted to Licensee in this Agreement, all
right, title and interest in Licensor Content will remain the exclusive property
of Licensor, its Affiliates or licensors, and Licensee claims no copyright or
other proprietary right in these works. However, all elements of any work,
including, without limitation, any artwork, design, music, sounds, software,
code or other material or technology constituting original material created by
Licensee (including any and all intellectual property or other proprietary
rights therein) (the "Licensee Work"), other than any Licensor Content therein,
shall be the sole and exclusive property of Licensee, and shall be entitled to
be used or otherwise exploited by Licensee in its sole discretion. Any and all
additions to, and new renderings, modifications or embellishments of, the
Licensor Content not otherwise constituting Licensee Work shall, notwithstanding
their invention, creation and use by Licensee, be and remain the property of
Licensor, and Licensor may use, and license others to use, the same, subject
only to the provisions of this Agreement. Additionally, the parties acknowledge
and agree that Licensee holds a copyright interest in the entire contents of the
Licensee Site (in the aggregate) as a collective work under the United States
and other copyright laws. The collective work includes works that are licensed
to Licensee. Copyright 2005 New Motion, Inc., ALL RIGHTS RESERVED. The
collective work may also include works that are the property of Licensee's other
licensors, which are also protected by copyright and other intellectual property
laws. Upon the termination or expiration of the Agreement, each party shall be
deemed to have assigned, transferred and conveyed to the other party any trade
rights, equities, good will, title or other rights in and to, in the case of
Licensee, the Licensor Content, and in the case of Licensor, the Licensee Work
which may have been created or obtained by Licensee in connection with the
rights licensed hereunder, and each party will execute any instruments requested
by the other party to accomplish or confirm the foregoing. Each party shall have
the right to execute all such instruments on behalf of the other party in the
event that such other party fails to execute such instruments within five (5)
days following the requesting party's request therefor. Every use of the
Licensed Content or any portion thereof by Licensee shall inure to the benefit
of Licensor. Every use of the Licensee Work or any portion thereof by Licensee
shall inure to the benefit of Licensee.
 
6

--------------------------------------------------------------------------------


 
(d)  Reservation of Rights. All rights and interests with respect to the
Licensed Content not specifically granted to Licensee herein shall be and are
specifically reserved to Licensor without limitation.
 
(e)  Notice and Credits. Licensee shall accord Licensor credit in respect of the
Licensor Content on the same basis as the credit generally accorded to other
content providers. The casual or inadvertent failure or the failure of any third
party to accord any credit or notice shall not be a breach hereunder.
 
6. SUB-CONTRACTING.
 
Licensee may sub-contract any step in the delivery or distribution of the
Licensor Content in connection with the Authorized Purpose to an Affiliate or
sub-contractor so long as such Affiliate or sub-contractor agrees to terms and
conditions that are at least as stringent as those contained herein.
 
7. INFRINGEMENT.
 
(a)  Infringements or Imitations by Third Parties. Subject to the provisions of
this paragraph, Licensee agrees to take commercially reasonable steps to protect
Licensor's rights to the Licensor Content. Licensee shall notify Licensor in
writing of any infringements or imitations by others of materials similar to
those covered by the Agreement that may come to Licensee's attention, and
Licensor shall have the right to determine whether or not any action shall be
taken on account of such infringements or imitations. Licensee shall not
institute any suit or take any action on account of any such infringements or
imitations without first obtaining the prior written consent of Licensor,
provided, however, the parties acknowledge and agree that Licensee shall have no
obligation to institute such action.
 
(b)  Assertion of Rights by Third Party. Licensor and Licensee each agree to
notify the other party hereto immediately after it becomes aware of any asserted
or threatened legal or equitable action by any Person that the Licensor Content
causes the infringement of the intellectual property or other rights of such
Person.
 
8. RESTRICTIONS ON LICENSEE
 
During the Term hereof, Licensee shall:
 
(i)  not challenge Licensor's rights in or to the Licensor Content;
 
(ii)  not harm, misuse or bring into disrepute the Licensor Content;
 
(iii)  sell, license and distribute and otherwise provide the Licensor Content
in an ethical and legal manner in accordance with the terms and intent of the
Agreement and in compliance with all known applicable laws of the Territory.
With respect to the foregoing, Licensee shall perform all inspections and
testing necessary to ensure that the distribution of the Licensor Content to End
Consumers in accordance with the Authorized Purpose shall meet all of the
foregoing laws, requirements, standards and guidelines known to Licensee;
 
(iv)  protect to the best of its ability its right to sell, license and
distribute or otherwise provide the Licensor Content to End Consumers in
accordance with the Authorized Purpose;
 
(v)  not sell or license the Licensor Content or sub-contract with any parties
whose business practices are known to Licensee to be unlawful;
 
7

--------------------------------------------------------------------------------


 
(vi) not use the Licensor Content or any portion thereof with or in connection
with a name or trademark of any other party such as to create the impression
that any trademark or property rights of Licensor are related to any such right
of a third party, including Licensee. However, Licensee may use its own
trademarks and other identifying material in such manner so as to identify it as
the actual source of the content provided in connection with the Authorized
Purpose so long as no confusion would result.
 
9. REPRESENTATIONS, WARRANTIES, AND COVENANTS.
 
(a)  Licensor covenants, represents and warrants that: (i) Licensor holds the
necessary rights to permit the use of the Licensor Content by Licensee, its
sublicensees and/or its End Consumers for the purpose of this Agreement, without
additional fee or payment of any nature whatsoever payable by Licensee, its
sublicensees and/or its End Consumers, including, without limitation, that
Licensor is the owner of the copyright in the Licensor Content or otherwise has
received from the copyright owner, the rights holder, the publisher, and/or the
applicable labor union, of, or governing, the Licensor Content the right to
promote, distribute and/or sell, and otherwise exploit in the manner
contemplated by this Agreement, the Licensor Content without additional fee or
payment whatsoever payable by Licensee, its sublicensees and/or its End
Consumers; (ii) none of its Licensor Content shall: (A) infringe any patent,
trademark, trade secret, copyright or other intellectual or proprietary right of
any party, or otherwise constitute content that Licensor does not have the
lawful right to distribute and reproduce; or (B) contain any viruses, Trojan
horses, worms, time bombs, cancelbots or other computer programming routines
that are intended to damage, detrimentally interfere with, surreptitiously
intercept or expropriate any system, data or personal information; (iii)
Licensor has the power, authority and right to enter into this Agreement; (iv)
except as Licensor advises Licensee otherwise, in the manner provided in this
Agreement, there are no agreements between Licensor and any Person which would
interfere with the operation of this Agreement; and (v) the execution and
delivery of the rights hereby granted to Licensee by Licensor will not result in
a violation of, or breach under, any agreement to which Licensor is a party or
by which it may be bound.
 
(b)  Licensee represents and warrants that (i) Licensee has the full power and
authority to enter into and perform the Agreement, (ii) there is no contract,
agreement or understanding with any Person which would interfere with the
obligations assumed by Licensee hereunder, and (iii) Licensee shall not at any
time willfully do or suffer to be done any act or omission which may materially
adversely affect the Licensor Content or the rights and interests of Licensor
therein.
 
10. INDEMNIFICATION.
 
(a)  Licensor Indemnity. Licensor agrees to indemnify and hold harmless Licensee
from and against any and all claims, liabilities, actions, demands, losses,
expenses or damages (including reasonable attorneys' fees and costs) raised by
third parties and arising out of or relating to: (i) any breach or alleged
breach by Licensor of any representation, warranty, covenant or agreement made
by Licensor herein, including, without limitation, Licensor's representation,
warranty and agreement to secure and pay for certain third party licenses,
permissions and consents; or (ii) the use or other exploitation of any Licensor
Content as contemplated under this Agreement.
 
(b)  Licensee Indemnity. Licensee agrees to indemnify and hold harmless Licensor
from and against any and all claims, liabilities, actions, demands, losses,
expenses or damages (including reasonable attorneys' fees and costs) raised by
third parties and arising out of or relating to any breach or alleged breach of
this Agreement or of any of Licensee's representations and warranties contained
in this Agreement.


8

--------------------------------------------------------------------------------


 
(c) Notice; Participation. The party claiming indemnification pursuant to this
Section 10 (the "Indemnified Party") shall promptly notify the other Party (the
"Indemnifying Party") of any such claim of which it becomes aware and shall: (i)
at the Indemnifying Party's expense, provide reasonable cooperation to the
Indemnifying Party in connection with the defense or settlement of any such
claim, and (ii) at the Indemnified Party's expense, be entitled to participate
in the defense of any such claim.
 
11. LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES.
 
(a)  THE WARRANTIES SET FORTH HEREIN ARE LIMITED WARRANTIES AND ARE THE ONLY
WARRANTIES MADE BY THE RESPECTIVE PARTIES. THE PARTIES EXPRESSLY DISCLAIM, AND
HEREBY EXPRESSLY WAIVE, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. IN ADDITION, EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE LICENSED ARTICLES AND LICENSOR CONTENT ARE
PROVIDED "AS IS" WITHOUT WARRANTY OF ANY KIND, AND NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY THAT ANY SERVICE OR LICENSED ARTICLES OR LICENSOR
CONTENT WILL BE UNINTERRUPTED OR ERROR-FREE, THAT DEFECTS WILL BE CORRECTED,
THAT THE SERVICES PROVIDED WILL BE FREE OF VIRUSES OR OTHER HARMFUL EFFECTS, OR
THAT ANY LICENSED ARTICLES OR LICENSOR CONTENT WILL NOT INFRINGE UPON THE RIGHTS
OF ANY THIRD PARTY.
 
(b)  TO THE MAXIMUM EXTENT PERMISSIBLE UNDER APPLICABLE LAW, NEITHER PARTY WILL
BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OF BUSINESS OR PROFITS, OR REPLACEMENT
COSTS, OR FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR SPECIAL
DAMAGES, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT,
INCLUDING NEGLIGENCE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
 
(c)  SUBJECT TO THE PARTIES INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 10
AND EXCEPT FOR LICENSEE'S OBLIGATION TO PAY ROYALTIES, UNDER NO CIRCUMSTANCES
SHALL EITHER PARTY'S TOTAL LIABILITY OF ANY KIND ARISING OUT OF OR RELATED TO
THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY CLAIMS HEREUNDER,
REGARDLESS OF THE FORUM AND REGARDLESS OF WHETHER ANY ACTION OR CLAIM IS BASED
ON CONTRACT, TORT, (INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY,
INFRINGEMENT OR ANY OTHER LEGAL THEORY, EXCEED TEN THOUSAND DOLLARS ($10,000);
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE LIMITATION SET FORTH HEREIN LIMIT
A PARTY'S RIGHT TO OBTAIN EQUITABLE RELIEF AGAINST THE OTHER PARTY. EACH PARTY
ACKNOWLEDGES THAT THE LIMITATION OF LIABILITY SET OUT IN THIS SECTION 11(c)
REFLECTS AN INFORMED, VOLUNTARY ALLOCATION BETWEEN THE PARTIES OF THE RISKS
(KNOWN AND UNKNOWN) THAT MAY EXIST IN CONNECTION WITH THIS AGREEMENT.
 
12. CONFIDENTIALITY
 
(a) Confidential Information.
 
(i)  "Confidential Information" shall mean the terms of this Agreement (but not
the existence thereof), all information provided to Licensor hereunder and any
non-public, proprietary information designated by the party disclosing such
information (the "Disclosing Party") as confidential information to the party
receiving such information (the "Receiving Party").
 
9

--------------------------------------------------------------------------------


 
(ii)  Each party agrees not to reveal or disclose any Confidential Information
for any purpose (except as permitted by the following sentence) to any third
party, or to use any Confidential Information for any purpose other than as
contemplated hereby, in each case, without the prior written consent of the
Disclosing Party, provided however, each party may disclose certain Confidential
Information, on a need-to-know basis to certain authorized employees or
management, agents, attorneys, accountants and other third party professionals
under privilege. In the event that a Receiving Party wishes to disclose
Confidential Information to a third party, it may do so only with the express
written consent of the Disclosing Party and only if the third party agrees to
abide by the terms of this Section 12(a).
 
(iii)  Notwithstanding anything contained herein to the contrary, Confidential
Information shall not include information which: (A) at or prior to the time of
disclosure by the Disclosing Party was known to or independently developed by
the Receiving Party, except to the extent unlawfully appropriated by the
Receiving Party or third party; (B) at or after the time of disclosure by the
Disclosing Party becomes generally available to the public through no wrongful
or negligent act or omission on the Receiving Party's part; (C) the Receiving
Party receives from a third party free to make such disclosure without breach of
any legal obligation; (D) is required to be disclosed pursuant to any statute,
regulation, order, subpoena or document discovery request, provided that prior
written notice of such disclosure is furnished to the Disclosing Party as soon
as practicable in order to afford the Disclosing Party an opportunity to seek a
protective order (it being agreed that if the Disclosing Party is unable to
obtain or does not seek a protective order and the Receiving Party is legally
compelled to disclose such information, disclosure of such information may be
made without liability), or (E) is required to be disclosed in connection with
an audit or review by any taxing authority, provided that prior written notice
of the request thereof is furnished to Disclosing Party.
 
(iv)  The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any prohibited use or disclosure of the Confidential Information,
or any other breach of this Section 12 by a Receiving Party, and shall fully
cooperate with the Disclosing Party to help the Disclosing Party regain
possession of the Confidential Information and prevent the further prohibited
use or disclosure of the Confidential Information.
 
(b) Injunctive Relief. In view of the difficulties of placing a monetary value
on the Confidential Information, the Disclosing Party may be entitled to a
preliminary and final injunction without the necessity of posting any bond or
undertaking in connection therewith to prevent any further breach of this
Section 12 or further unauthorized use of the Confidential Information. This
remedy is separate and apart from any other remedy that the Disclosing Party may
have.
 
13. TERMINATION.
 
(a) Termination for Cause. Either party shall have the right to terminate this
Agreement during the Term: (i) upon a material default or breach by the other
party of any of its obligations under this Agreement, unless within thirty (30)
calendar days after written notice of such default, the defaulting party
remedies such default; or (ii) if the other becomes insolvent or seeks
protection under any bankruptcy, receivership, trust, deed, creditor's
arrangement, or comparable proceeding, or if any such proceeding is instituted
against the other and not dismissed within ninety (90) days.


10

--------------------------------------------------------------------------------


 
(b) Termination by Licensee. Commencing on the date which is six (6) months
after the Launch Date and continuing during the remaining Term of this
Agreement, either party may terminate this Agreement with or without cause, in
its sole discretion, upon sixty (60) days prior written notice to the other
party.
 
(d) Post-Termination Obligations. All monies due Licensor from Licensee, shall
become immediately due and payable upon termination of this Agreement.
 
14. NOTICES.
 
(a)  All notices, requests, consents and other communications (except for
payments) required or permitted to be given hereunder shall be in writing and
delivered personally or sent by certified or registered mail (return receipt
requested), postage prepaid, as follows:
 
If to the Licensor:
 
Jaytu Technologies, LLC
6153 Wolfstar Court
San Diego, CA 92122
Attn: Jonathan Berke
 
If to the Licensee:
 
New Motion, Inc.
10 Corporate Park, Suite 315
Irvine, CA 92606
Attn: Shane A. Maidy
 
(b)  All payments to Licensor and royalty statements hereunder shall be sent to
the following address:
 
Jaytu Technologies, LLC
6153 Wolfstar Court
San Diego, CA 92122
Attn: Jonathan Berke
 
(c)  Any notice so given shall be deemed received when delivered personally, or
if mailed, when deposited, postage prepaid, in the United States mails. Either
party may change the address to which notices are to be sent by giving written
notice of such change of address to the other party in the manner provided
herein for giving notice, provided that such notices shall be deemed effective
on the date of receipt by the receiving party.
 
15. GENERAL
 
(a) GOVERNING LAW. THE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF CALIFORNIA, NOTWITHSTANDING ANY CONFLICT OF LAWS
PRINCIPLES THEREOF. THE PARTIES AGREE THAT ANY ACTION, SUIT OR PROCEEDING BASED
UPON ANY MATTER, CLAIM OR CONTROVERSY ARISING HEREUNDER OR RELATING HERETO SHALL
BE BROUGHT SOLELY IN THE STATE COURTS OF OR THE FEDERAL COURT IN THE STATE OF
CALIFORNIA AND COUNTY OF LOS ANGELES. THE PARTIES HERETO IRREVOCABLY WAIVE ANY
OBJECTION TO THE VENUE OF THE ABOVE-MENTIONED COURTS, INCLUDING ANY CLAIM THAT
SUCH ACTION, SUIT OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE
PREVAILING PARTY SHALL BE AWARDED REASONABLE ATTORNEY FEES, EXPERT WITNESS COSTS
AND EXPENSES, AND ALL OTHER COSTS AND EXPENSES INCURRED DIRECTLY OR INDIRECTLY
IN CONNECTION WITH THE PROCEEDINGS.
 
11

--------------------------------------------------------------------------------


 
(b)  Headings. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of the
Agreement.
 
(c)  No Agency or Joint Venture. The parties agree and acknowledge that the
relationship of the parties is in the nature of independent contractors. This
Agreement shall not be deemed to create a partnership or joint venture, and
neither party is the other's agent, partner, employee or representative.
 
(d)  Disclaimer. Each of the parties acknowledges that sales and exploitations
in connection with this Agreement are speculative and the economic return on the
same are speculative and no assurances are being made by any party hereto as to
the revenue anticipated to be received in connection with the exploitations
hereunder.
 
(e)  Entire Agreement.The Agreement sets forth the entire Agreement and
understanding of the parties hereto, and supersedes all prior agreements,
arrangements and undertakings between the parties hereto. No representation,
promise or inducement has been made by any party that is not embodied in the
Agreement and no party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.
 
(f)  Severability. If any provision of the Agreement or the application thereof
to any party, Person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.
 
(g)  Assignments. This Agreement may not be assigned by either Party to any
other Person, firm, or entity without the express written approval of the other
party and any attempt at assignment in violation of this section shall be null
and void. Notwithstanding the foregoing, either party may assign this Agreement
to a third party without such consent in the event of a merger, reorganization
or sale of all or substantially all of such party's assets or voting securities,
provided that written notice of such assignment is delivered to the
non-assigning party and the assignee assumes all the responsibilities and
obligations provided herein.
 
(h)  Further Assurances. Licensor and Licensee agree to execute such further
documentation and perform such further actions, including the recordation of
such documentation with appropriate authorities, as may be reasonably requested
by the other party hereto to evidence and effectuate further the purposes and
intents set forth in this Agreement.
 
(i)  Survival. Except as otherwise contemplated by this Agreement, all
representations, warranties and indemnities contained in this Agreement shall
survive any independent investigation made by the benefiting party and the
suspension, expiration or termination of this Agreement. In addition, Sections
5,11, 14 and 15 shall survive the suspension, expiration or termination of this
Agreement.
 
(j)  Amendments; Waiver. The Agreement may be amended, modified, superseded or
canceled and the terms or covenants hereof may be waived, only by a written
instrument executed by both parties hereto or, in the case of a waiver, by the
party waiving compliance. The failure of either party at any time to require
performance of any provision hereof shall in no manner affect such party's right
at a later time to enforce the same. No waiver by either party of the breach of
any term or covenant contained in the Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach or a waiver of the breach of
any other term or covenant contained in the Agreement.
 
12

--------------------------------------------------------------------------------


 
(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
 
(1)Warranty of Authority. Each individual executing this Agreement warrants that
such individual has authority to act on behalf of the entity for which
individual signs and that authority includes the right to bind that entity to
each of the terms and conditions set forth herein.


13

--------------------------------------------------------------------------------



APPENDIX 3
 
LICENSOR CONTENT
 
"Licensor Content" consists of Licensor's Configuration Information (as defined
below), real-time traffic information for which Licensor has the corresponding
raw data, trademark and associated logo for Sigalert.com, and estimated travel
times between designated points on a city's freeway system. The Licensor Content
expressly excludes Licensor's raw traffic data.
 
"Configuration Information" means a list of on and off ramps for each freeway
supported by Licensor. This freeway ramp list will include, but not be limited
to, the name of each ramp and its physical location. The format of the
Configuration Information will be mutually agreed upon by Licensee and Licensor.
 
The format of the real-time traffic information portion of the Licensor Content
will be mutually agreed upon by Licensor and Licensee.
 
14

--------------------------------------------------------------------------------

